Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-15-00515-CR

                                Rodolfo Nino ALEMAN,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 5, Bexar County, Texas
                                 Trial Court No. 465736
                      Honorable George H. Godwin, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 22, 2016.


                                            _____________________________
                                            Patricia O. Alvarez, Justice